United States Court of Appeals
                                                                       Fifth Circuit
                                                                     F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                        June 30, 2006

                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 05-60653
                             Summary Calendar


                        JAVIER MORENO-ALVARADO,

                                                                 Petitioner,
                                  versus

             ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                                 Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA No. A77 533 640
                        --------------------

Before JONES, Chief Judge, and WIENER and DeMOSS, Circuit Judges.

PER CURIAM:*

           Mexican citizen Javier Moreno-Alvarado (Moreno) petitions

for review of the decision of the Board of Immigration Appeals

directing his removal and denying his application for adjustment of

status. Moreno contends that the Immigration Judge (IJ) erred when

he determined that the exception from counting time spent in the

United     States     for     minors       contained     in      8      U.S.C.

§ 1182(a)(9)(B)(iii)(I) was inapplicable to § 1182(a)(9)(C), the

subsection governing his case, and that the IJ’s interpretation of

the relevant statutory sections violated the Equal Protection



     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
Clause.

      The plain meaning of the language of § 1182(a)(9)(B)(iii)(I)

limits its application to § 1182(a)(9)(B)(i). See United States v.

Ron   Pair   Enters.,    Inc.,   489 U.S. 235,   242     (1989).    Section

1182(a)(9)(C) has an exceptions provision, and it does not include

any exception for minors.        See § 1182(a)(9)(C)(ii).           Additionally,

“expressio unius est exclusio alterius–-‘the expression of one

thing   implies    the   exclusion     of   another.’”        See    Thompson    v.

Goetzmann, 337 F.3d 489, 499 (5th Cir. 2003).

      Moreover, we have distinguished § 1182(a)(9)(B) and

§ 1182(a)(9)(C), noting that § 1182(a)(9)(C) applies to more

culpable conduct than does the other provision.                 Mortera-Cruz v.

Gonzales, 409 F.3d 246, 255-56 (5th Cir.), cert. denied, 126 S. Ct.
733 (2005).      Additionally, the Ninth Circuit has determined that,

although the phrase “unlawful presence” has the same general

meaning in both subsections, it would not “automatically presume

that the waiver provisions are also incorporated, particularly

where they are contained in separate provisions and not within the

definition itself.”       Acosta v. Gonzales, 439 F.3d 550, 557 (9th

Cir. 2006).

      Finally,     the   distinction    that    we    noted    in   Mortera-Cruz

provides     a   legitimate   governmental      interest      in    limiting    the

exceptions relevant to § 1182(a)(9)(C).           Moreno thus has failed to

show a violation of the Equal Protection Clause.



                                       2
    PETITION DENIED.




3